       Case: 3:18-cv-00944-bbc Document #: 192 Filed: 09/15/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ADAM CHRISTOPHER,

        Plaintiff,                                             ORDER
 v.
                                                            District Case No. 18-cv-944-bbc
 DR. LILY LIU,                                              Appeal No. 20-2602

        Defendant.


       Plaintiff Adam Christopher has filed a notice of appeal from the court’s May 28, 2020

order. To date, however, plaintiff has not paid the appellate docketing fee. Although plaintiff

has filed a motion for leave to proceed without payment of the appellate filing fee, plaintiff

neglected to include a certified trust fund account statement (or institutional equivalent) as

required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court

cannot consider plaintiff’s motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff Adam Christopher may have until October 7, 2020 to

either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 15th day of September, 2020


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
